IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-14-00376-CV

                        IN RE KAREN G. BAUNCHAND


                                Original Proceeding



                                       ORDER


       Real party in interest, the Honorable Joe F. Grubbs, has filed in this mandamus

proceeding a “Motion for Leave to Set Attached Motion to Defer Sanctions Portion of

Order for Hearing in the District Court.” At this time, the Court will not rule on the real

party in interest’s motion but instead, issues the following Order.

       The stay issued in this proceeding on December 18, 2014 is lifted in part, as

explained below, with regard to any matter in trial court case number 87,767D. The Court

expressly authorizes the trial court to rule on any and all motions, whether currently

pending or subsequently filed, and to reconsider any prior ruling of the trial court over

which it retains jurisdiction; including whether, sanctions, if any, are appropriate and
whether records, if any, should be sealed. However, the trial court may not treat any

sanctions as having been violated or not complied with by the relator, Karen G.

Baunchand, until further order of this Court.




                                         PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Stay lifted in part
Order issued and filed March 26, 2015




In re Baunchand                                                                Page 2